J-S26014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DENARII KADEEM SPRINGS                     :
                                               :
                       Appellant               :   No. 1535 MDA 2021


       Appeal from the Judgment of Sentence Entered October 21, 2021,
                in the Court of Common Pleas of Snyder County,
            Criminal Division at No(s): CP-55-CR-0000362-2018.


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                        FILED: OCTOBER 21, 2022

        Denarii Kadeem Springs appeals from the judgment of sentence

imposed following the revocation of his probation. Upon review, we affirm in

part and reverse in part.

        On April 15, 2020, Springs pled guilty to one count of criminal mischief

and was sentenced to two years’ probation. Shortly after being placed on

supervision, Springs was charged with terroristic threats on May 31, 2020. He

pled no contest and was sentenced on September 30, 2021, for these charges.

Based upon this new conviction, the probation department filed a request to

revoke Springs’ sentence of probation in this case.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S26014-22



       At the violation hearing on October 21, 2021, Springs admitted his

subsequent conviction. As a result, the court revoked Springs’ probation and

resentenced him to 2 to 24 months’ incarceration.

       Springs filed a post-sentence motion claiming, inter alia, that the court

did not give him an opportunity for allocution before it sentence him.

However, before the court could rule on that motion, Springs filed this timely

appeal.

       On November 23, 2021, the court directed Springs to file a Rule 1925(b)

statement of errors complained of on appeal within 21 days. On December

16, 2021, 23 days later, Springs filed his statement. The court then filed its

Rule 1925(a) opinion.

       On appeal, Springs raises the following single issue for our review:1

       Did error occur where [Springs] was not specifically provided the
       opportunity for allocution before the [t]rial [c]ourt?

Springs’ Brief at 5.

       Before addressing the merits of Springs’ issue, we observe that his Rule

1925(b) statement was filed two days after the deadline and, as such, was

untimely.        Generally,      the    untimely    filing   of   a     court   ordered

Rule 1925(b) statement results            in     waiver      of   all     issues    on

appeal.     Commonwealth v. Burton, 973 A.2d 428, 430 (Pa. 2009)

(citing Commonwealth v. Castillo, 888 A.2d 775 (Pa. 2005)). However, our

____________________________________________


1 We note that Springs does not challenge the court’s revocation of his
probation on appeal.

                                           -2-
J-S26014-22



Supreme Court has held that such untimely filing is per se ineffectiveness on

the part of counsel, for which a defendant is entitled to prompt relief. Burton,

973 A.2d at 433.       Accordingly, we may overlook the untimely filing.

Furthermore, where the court addressed the merits of an appellant’s claims in

an opinion, as it did here, we need not remand. See id. Thus, we will address

the merits of Springs’ appeal.

      Springs claims his rights were violated when the court did not afford him

the right of allocution.   Specifically, he maintains that before the court

resentenced him, it should have given him the opportunity to speak on his

own behalf but did not. Springs’ Brief at 7.

      Springs further acknowledges that this is not necessarily fatal if an

accused has nothing more to offer that could have impacted the court’s

sentence.   Springs maintains, however, that he could have: apologized;

explained what he learned during his period of incarceration and how he

understood how his actions affected others; and clarified the convoluted

history of his cases. Id. at 10. As a result, Springs contends that the lack of

allocution was fatal and his sentence should be vacated. Id. at 12.

      In its Rule 1925 opinion, the court explained:

      [T]he [c]ourt acknowledges that it did not specifically ask
      [Springs] if he wished to make any statements prior to the
      [c]ourt's decision and subsequent sentence. Despite this, the
      record reflects that counsel for [Springs] made lengthy arguments
      as to the appropriateness of the sanction. The fact that [Springs’]
      probation should be revoked was not argued. In addition, at the
      conclusion of the proceeding [Springs] was asked if he had any
      questions. [Springs] did question the sentence that was imposed
      but nothing else. In addition, the [c]ourt specifically asked

                                     -3-
J-S26014-22


      [Springs'] counsel if there was anything else and counsel
      responded no. [Springs] was given the opportunity to ask
      questions, albeit following the imposition of the sentence, but
      counsel for [Springs] was given a substantial opportunity and in
      fact did, make points in arguments regarding an appropriate
      sentence.

      At no time was [Springs] ever denied the opportunity to speak.

Trial Court Opinion, 3/7/22, at 3 (citation omitted). Thus, the court maintains

that Springs’ sentence was appropriate. See id. at 5.

      The right of allocution, i.e, to personally address the court prior to

sentencing, is of ancient origin. “Often referred to as the ‘ancient inquiry,’ the

practice originated in the English common law where, as early as 1689, any

failure to permit a defendant to plead for mercy required reversal.”

Commonwealth v. Thomas, 553 A.2d 918, 919 (Pa. 1989). Nothing in our

modern law has “‘lessen [ed] ... the need for the defendant, personally, to

have the opportunity to present to the court his plea in mitigation.’” Id.

(quoting Green v. United States, 365 U.S. 301 (1961), reh'g. denied, 365

U.S. 890) (emphasis added)).

      Indeed, our rules of criminal procedure guarantee the right of allocution

to all who stand convicted of crimes. This Court has previously discussed a

defendant's right to allocution, explaining:

      The general right to allocution is set forth in Pa.R.Crim.P.
      704(C)(1), which provides:

         At the time of sentencing, the judge shall afford the
         defendant the opportunity to make a statement in his or her
         behalf and shall afford counsel for both parties the
         opportunity to present information and argument relative to
         sentencing.

                                      -4-
J-S26014-22


      Pa.R.Crim.P. 704(C)(1). Additionally, Pa.R.Crim.P. 708(D)(1),
      pertaining to sentencing procedures following revocation of
      probation, provides:

          At the time of sentencing, the judge shall afford the
          defendant the opportunity to make a statement in his or her
          behalf and shall afford counsel for both parties the
          opportunity to present information and argument relative to
          sentencing.

      Pa.R.Crim.P. 708(D)(1). Similarly, the Sentencing Code, at 42
      Pa.C.S.A. § 9752—Sentencing proceeding generally—requires
      that the sentencing court “afford to the defendant the right to
      make a statement.” 42 Pa.C.S.A. § 9752(a)(2).

Commonwealth v. Hardy, 99 A.3d 577, 580 (Pa. Super. 2014) (emphasis

added; brackets omitted).      Further, our Supreme Court has noted that a

defendant's right to personally address the court prior to sentencing, and

thereby     plead      for   mercy,      is    of    paramount       importance.

Thomas, 553 A.2d at 919.       Where a court fails to afford a defendant this

right, the matter must be remanded for allocution and resentencing. Hardy,

99 A.3d at 580.

      Here, the court acknowledges that it sentenced Springs without giving

him the opportunity to speak on his behalf prior to sentencing him. This

constitutes reversible error.     Nonetheless, the court suggests that the

proceedings here still sufficiently afforded Springs his right of allocution. Upon

review, we disagree.

      First, we note that it is the sentencing court's obligation to inform the

defendant of his right to speak prior to sentencing; where the court fails to do

so, a resentencing hearing is required.       Thomas, 553 A.2d at 919; see



                                      -5-
J-S26014-22



also Commonwealth v. Hague, 840 A.2d 1018, 1019 (Pa. Super. 2003).

The court maintains that Springs was never precluded from speaking and

further suggests it satisfied its obligation when it asked Springs if he had any

questions after sentencing. Notably, the court’s inquiry was untimely as it did

not occur before Springs was sentenced. Additionally, the court’s inquiry did

not inform Springs he had the right of allocution or convey the essence of that

right to him. Instead, the court put it on Springs to respond to the court’s

broad and generic question to ask for mercy and/or offer information to

mitigate his sentence.

      The court further noted that counsel had the opportunity to address the

court on behalf of Springs. We observe however that the right of allocution is

personal to the defendant. “[T]he most persuasive counsel may not be

able to speak for a defendant as the defendant might, with halting eloquence,

speak for himself.” Thomas, 553 A.2d at 919. Thus, counsel’s statements

to the court were likewise an inadequate substitute for Springs’ allocution.

      Finally, both Springs and the Commonwealth claim that we must

determine whether Springs could demonstrate prejudice by offering other

favorable information.   For this proposition, they rely on our decision in

Commonwealth v. Barton, 458 A.2d 571 (Pa. Super. 1983).

      After Barton was decided, however, our Supreme Court specifically

rejected the argument that “one who stands convicted of a crime and who is

denied an opportunity to address the sentencing court must somehow

demonstrate prejudice thereby.” Thomas, 553 A.2d at 519. As the Court

                                     -6-
J-S26014-22



observed, “what effect the exercise of the right of allocution might have on

the subjective process of sentencing can never be known with such certainty

that a reviewing court can conclude there was no prejudice in its absence.”

Id. Thus, Barton’s requirement of prejudice no longer applies; prejudice is

presumed.

      In sum, we conclude that the trial court erred when it denied Springs

his right of allocution during sentencing. We affirm the court's order insofar

as it revokes Springs’ probation. However, in light of the court's error, we

reverse the judgment of sentence and remand for resentencing.

      Order affirmed in part and reversed in part. Case remanded for further

proceedings in accordance with this Memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2022




                                    -7-